     Case 4:15-cr-00123 Document 121 Filed on 04/16/21 in TXSD Page 1 of 8
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                     April 16, 2021
                      IN THE UNITED STATES DISTRICT COURT                         Nathan Ochsner, Clerk
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

UNITED STATES OF AMERICA                   §
                                           §
v.                                         §       CRIMINAL ACTION NO. H-15-123-2
                                           §
TIRSO ESTEBAN-BRAVO                        §

                            MEMORANDUM OPINION AND ORDER

         Defendant, a federal prisoner proceeding pro se, filed a motion for compassionate

release pursuant to 18 U.S.C. § 3582(C)(1)(A). (Docket Entry No. 120.)

         Having considered the motion, the record, matters of public record, and the

applicable law, the Court DENIES the motion for compassionate release, as explained

below.

                                         Background

         Defendant is a 48-year-old male prisoner who reports he is currently confined at the

Bureau of Prisons (“BOP”) Beaumont Low FCI in Beaumont, Texas. On February 4,

2016, a jury found defendant guilty of conspiracy to possess with intent to distribute 500

grams or more of methamphetamine, in violation of 21 U.S.C. §§ 846, 841(a)(1), and

(b)(1)(A)(viii); and of illegal re-entry by a previously deported alien after a felony

conviction, in violation of 8 U.S.C. §§ 1326(a) and (b)(1). The Court sentenced him to

172 months’ incarceration on May 19, 2016, followed by a five-year term of supervised
     Case 4:15-cr-00123 Document 121 Filed on 04/16/21 in TXSD Page 2 of 8




release. BOP records indicate that his projected release date is May 1, 2027. Defendant

has currently served approximately 35% of the sentence imposed by this Court.

       As extraordinary and compelling reasons for a compassionate release, defendant

states that he suffers from PTSD and has a metal plate surgically implanted in his neck.

Defendant argues that these conditions create an “enormously High Susceptibility Risk to

COVID-19.” Id., p. 2. Defendant states that he has recovered from an earlier COVID-19

infection, but fears that he could “contract the deadly disease again.” Id.

       Defendant asks the Court to grant his motion, reduce his sentence to time served,

and release him from prison so he may return home.

                                     Legal Standards

       Defendant brings his motion for a sentence reduction and compassionate release

under 18 U.S.C. § 3582(c)(1)(A)(i), which allows a court in its discretion to modify a

sentence under certain circumstances. Under the current version of the statute, a motion

may be made by either the Director of the BOP or by a prisoner after the prisoner has fully

exhausted his administrative rights. 18 U.S.C. § 3582(c)(1)(A).

       Compassionate release under section 3582(c)(1)(A) authorizes a court to modify a

defendant’s term of imprisonment if the court finds “extraordinary and compelling reasons

warrant such a reduction,” and that “a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. §§ 3582(c)(1)(A), (A)(i).

Sentencing Guideline section 1B1.13(2) authorizes a sentence reduction only if the

                                            2
     Case 4:15-cr-00123 Document 121 Filed on 04/16/21 in TXSD Page 3 of 8




defendant “is not a danger to the safety of any other person or the community, as provided

in 18 U.S.C. § 3142(g).”

       The Sentencing Commission has addressed in a policy statement what qualifies as

“extraordinary and compelling reasons” to release a defendant from BOP custody. See

U.S.S.G. § 1B1.13.1        The relevant policy statement outlines four categories of

circumstances that may constitute “extraordinary and compelling reasons” for a sentence

reduction, based on terminal medical conditions, age, family circumstances, and “other

reasons.” U.S.S.G. § 1B1.13, Application Note 1. However, the court’s reference to the

Guidelines is only one step in its own determination of whether extraordinary and

compelling reasons warrant a reduction of a defendant’s sentence. The court is free to

determine whether a defendant’s particular medical condition constitutes extraordinary and

compelling reasons for a compassionate release. See United States v. Gonzalez, 819 F.

App’x 283, 284 (5th Cir. Sept. 4, 2020); United States v. Hernandez, 645 F.3d 709, 712

(5th Cir. 2011) (“[T]he decision whether to ultimately grant a modification is left to the

sound discretion of the trial court.”). A defendant in a motion brought under section

3582(c)(1)(A) has the burden to establish that relief is warranted in his case.




       1
        The Fifth Circuit Court of Appeals has not determined whether Sentencing Guideline §
1B1.13 applies to motions for compassionate release, and recognizes that there is a split of
authority as to the issue. See, e.g., United States v. Gowdy, 832 F. App’x 325, 327 (5th Cir.
Dec. 28, 2020).

                                             3
     Case 4:15-cr-00123 Document 121 Filed on 04/16/21 in TXSD Page 4 of 8




       The court must also consider the factors set forth in 18 U.S.C. § 3553(a), to the

extent they are applicable. The court must base its decision on “a thorough factual record”

and “must provide specific factual reasons, including but not limited to due consideration

of the § 3553(a) factors, for its decision.” United States v. Chambliss, 948 F.3d 691, 693

(5th Cir. 2020). These factors include the nature and circumstances of the offense; the

history and characteristics of the defendant; and the need for the sentence to reflect the

seriousness of the offense, promote respect for the law, provide just punishment, afford

adequate deterrence, protect the public, and provide the defendant with needed training,

medical care, or other treatment in the most effective manner. 18 U.S.C. § 3553(a). The

policy statement recognizes that the sentencing court “is in a unique position to determine

whether the circumstances warrant a reduction . . . after considering the factors set forth

in 18 U.S.C. § 3553(a) and the criteria set forth in this policy statement[.]” U.S.S.G. §

1B1.13 cmt. 4.

       Thus, a defendant may be eligible for compassionate release under section

3582(c)(1)(A) if the court finds “extraordinary and compelling reasons” to warrant a

sentence reduction, the defendant is found not to pose a risk of danger to the community,

and a sentence reduction is consistent with United States Sentence Commission policy

statements.




                                            4
     Case 4:15-cr-00123 Document 121 Filed on 04/16/21 in TXSD Page 5 of 8




                                         Analysis

       Exhaustion

       Defendant states in his motion that he sent a request for a compassionate release to

the warden of his facility on July 18, 2020, and that he received no reply. A copy of his

request is attached to his motion.

       The Court accepts defendant’s allegation that he exhausted his administrative

remedies prior to filing the pending motion.

       Extraordinary and Compelling Reasons

       Defendant asserts entitlement to a compassionate release based on his “long-term

PTSD” and a metal plate surgically implanted in his neck following a work-related

accident sixteen years ago. However, defendant does not present any medical records

establishing that he has been diagnosed with PTSD. During his 2016 PSR interview in his

underlying criminal prosecution, defendant reported having undiagnosed anxiety; there was

no mention of PTSD. Regardless, the Centers for Disease Control and Prevention

(“CDC”) has not recognized individuals with PTSD or surgically-implanted metal plates

as having an elevated risk of death or serious injury as to COVID-19. Defendant does not

show that he has an elevated risk for death or serious injury should he contract COVID-19,

or that his ability for self-care has been impaired. Nor does he show that, because he had

COVID-19 and recovered, he has an elevated risk for contracting COVID-19 a second

time. The Fifth Circuit has held that fear of COVID-19, standing alone, does not warrant

                                            5
     Case 4:15-cr-00123 Document 121 Filed on 04/16/21 in TXSD Page 6 of 8




compassionate release. See United States v. Thompson, 984 F.3d 431, 435 (5th Cir.

2021).

         Beaumont Low FCI currently reports having four prisoners with positive COVID-19

test results. A total of 1,112 prisoners have recovered from COVID-19 infections at the

facility, with one reported inmate death.2 Although defendant expresses legitimate and

common concerns regarding COVID-19, he does not establish that his facility cannot

manage an outbreak or that the facility could not treat him if he were to contract the virus.

It appears from the BOP’s online statistics that Beaumont Low FCI is handling the

pandemic appropriately. Moreover, the BOP reports that it is working with the CDC and

the federal government’s COVID-19 Vaccine/Therapeutics Operation to ensure the BOP

remains prepared to receive and administer the COVID-19 vaccine as it is made available.

The BOP has received 107,675 doses and administered 106,106 doses of the COVID-19

vaccine as of March 31, 2021.3 Defendant does not establish that his current confinement

creates an elevated risk of death or serious injury as to COVID-19.

         Defendant further claims entitlement to release from prison because he is “actually

innocent” of the charges for which the jury found him guilty in 2016. Defendant did not

appeal his conviction, nor did he challenge the factual validity of his conviction and


         2
             See https://www.bop.gov/coronavirus/ (accessed on March 31, 2021).
         3
       See https://www.bop.gov/coronavirus/ “COVID-19 Vaccine Implementation” (accessed
on March 31, 2021).

                                                 6
     Case 4:15-cr-00123 Document 121 Filed on 04/16/21 in TXSD Page 7 of 8




sentence through collateral review. Defendant’s conclusory challenges to the validity of

his underlying conviction do not constitute extraordinary and compelling reasons for a

compassionate release.

      No extraordinary and compelling reasons for a compassionate release are shown by

defendant’s factual circumstances. Nevertheless, the Court will address the additional

factors under 18 U.S.C. § 3142(g) and 18 U.S.C. § 3553(a), below.

      Danger to the Community

      The Court does not find that defendant would remain a danger to the community if

released from incarceration at this time.

      Sentencing Factors

      Even if defendant were to establish extraordinary and compelling reasons for a

compassionate release, he has served only 35% of the sentence imposed by this Court.

Reducing his sentence to time served would not promote respect for the law, provide just

punishment, or afford adequate deterrence. See United States v. Thompson, 984 F.3d

431, 2021 WL 37493, at *3 (5th Cir. 2021) (noting that compassionate release is generally

granted only for defendants “who had already served the lion’s share of their sentences”).




                                            7
    Case 4:15-cr-00123 Document 121 Filed on 04/16/21 in TXSD Page 8 of 8




                                    Conclusion

     For these reasons, defendant’s motion for compassionate release (Docket Entry No.

120) is DENIED.

                                           16
     Signed at Houston, Texas, on April _______, 2021.




                                                    Gray H. Miller
                                             Senior United States District Judge




                                         8
